DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2010/0061629).
(1) regarding claim 1:
Ma ‘629 discloses a method for classifying digital images of transaction evidences (paragraph [0057]-[0058], where images of receipts are being classified), comprising: 
extracting a plurality of descriptive data items of a transaction evidence from a digital image indicating a plurality of purchased items (paragraph [0058], where after the image is digitized, a parser is used to extract data items describing the items that were purchased); 
searching in at least one data source for informative data based on the extracted plurality of descriptive data items, wherein the informative data includes a price (paragraph [0058], where the receipt text may also be searched for known date formats. The software may also utilize a static and non-static database of popular vendors at 209 to facilitate the filing of the expense description category in an expense report);
determining a correlated amount for each of at least one of the plurality of descriptive data items, wherein the correlated amount determined for one of the descriptive data items defines a paid price for the descriptive data item (paragraph [0058], where reading the data after being parsed, the amount due (price) is correlated to individual items); 
determining, based on at least one expense type classification rule, a primary expense type of the transaction evidence (paragraph [0058], where in the example discussed, based on the determined vendor an expense type (primary) would be determined, in this example meals is the primary expense type), wherein the at least one expense type classification rule is applied to the plurality of descriptive data items and each of the correlated amount (paragraph [0058], where the classification rule is applied to all items in order to add them to an expense report); and 
classifying the digital image based on the determined primary expense type (paragraph [0058], where the receipt as a whole is classified into a meal expense report).

(2) regarding claim 2:
Ma ‘629 further discloses wherein the at least one expense type classification rule is selected based on at least one of: a data item and metadata associated with the digital image of the transaction evidence (paragraph [0058], where if the data item is associated with food, then the meal classification rule is used).

(3) regarding claims 8 and 9:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(4) regarding claim 10:
The limitations are similar to those treated in claim 2 and are met by the same references as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2010/0061629) in view of Schmitt et al. (US 2014/0101002).
(1) regarding claim 3:
Ma ‘629 discloses all the subject matter as described above except wherein at least one of the data item and the metadata indicates a country parameter that is associated with at least one of: a vendor and a consumer.
However, Schmitt ‘002 teaches wherein at least one of the data item and the metadata indicates a country parameter (paragraph [0031], where a location for the transaction is included among the items) that is associated with at least one of: a vendor (paragraph [0031], where using the data items (among those the location) an establishment (vendor) is being determined) and a consumer.
Having a system of Schmitt ‘002 reference and then given the well-established teaching of Ma ‘629 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ma ‘629 to include the limitations as taught by Schmitt ‘002 because it may be advantageous to sort or otherwise organize the number of expense items in the expense buffer such that a user may allocate related expense items quickly and efficiently for an expense report (paragraph [0017]).

(2) regarding claim 11:
The limitations are similar to those treated in claim 3 and are met by the same references as discussed above.

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2010/0061629) and Schmitt et al. (US 2014/0101002) as applied to claims above, and further in view of Guzman et al. (US 2018/0011846).
(1) regarding claim 4:
Ma ‘629 and Schmitt ‘002 disclose all the subject matter as described above except searching in at least one data source for the at least one expense type classification rule based on the country parameter of the digital image of the transaction evidence.
However, Guzman ‘846 teaches searching in at least one data source for the at least one expense type classification rule based on the country parameter of the digital image of the transaction evidence (paragraph [0029]-[0030], where a database is search in order to acquire a particular set of rules based on the country of origin).
Having a system of Guzman ‘846 reference and then given the well-established teaching of Ma ‘629 and Schmitt ‘002, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ma ‘629 and Schmitt ‘002 to include the limitations as taught by Guzman ‘846 because by identifying deductible expenses, a serious issue may arise as improper submissions may carry legal penalties and withholding submissions for fear of such penalties may result in loss of money (paragraph [0010]), thus a proper way of classifying the data would be advantageous to a user as it will provide peace of mind in regards to tax issues.

(2) regarding claim 12:
The limitations are similar to those treated in claim 4 and are met by the same references as discussed above.

Allowable Subject Matter
Claims 5-7, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claims 5 and 13 disclose the unique and distinct limitations of “generating an electronic tag indicating the classification of the digital image of the transaction evidence”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claims 6 and 14 depend on claims 5 and 13 respectively, therefore a similar analysis applies.
B. Claims 7 and 15 disclose the unique and distinct limitations of “extracting a first multiset of textual items from the plurality of textual items of the digital image; determining a second approximate identity of a vendor entity that issued the digital image by comparing the first multiset of textual items to at least a second multiset of textual items that was previously associated with the unique vendor entity; determining a specific identity of the vendor entity that issued the digital image upon determination that the first approximate identity and the second approximate identity are identical, otherwise performing a resolution process; and associating the digital image with the vendor entity that issued the digital image based on the determined specific identity”, either alone or in combination, the applied prior art does not teach the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675